DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art US PgPub. No. 2020/0110982 by Gou et al. (hereinafter ‘Gou’) teaches training a teacher neural network using labeled images to obtain a trained teacher neural network, (See Gou Figure 4A, element 410, Guo teaches a teacher network training). each pixel of each of the labeled images being assigned a label that indicates one of a set of classifications; 
providing a set of unlabeled images to the trained teacher neural network to generate a set of soft-labeled images; (See Gou Paragraph [0160], Guo teaches generating soft-labels and probabilities using teacher training network.)
training a student neural network with a subset of the labeled images and the set of soft-labeled images to obtain a trained student neural network; and obtaining student-labeled images from unlabeled images using the trained student neural network. (See Guo Paragraph [0160], Guo teaches a student network that is trained using soft-labels from the teacher network.)
However, Guo does not teach or suggest “each pixel of each of the labeled images being assigned a label that indicates one of a set of classifications; and each pixel of each of the soft-labeled images being assigned a soft label that indicates one of the set of classifications and an uncertainty value associated with the soft label.” It is for this reason claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665